 In the Matter Of JACKSON DAILY NEWS, INC.andJACKSON PRINTINGPRESSMENAND ASSISTANTS UNION No. 215Cases Nos. C-437 and R-487ORDER VACATING AND SETTING ASIDE DECISION ANDORDERDecember 18, 1939The Board, on December 4, 1939, having given notice that it would,on Friday, December 15, 1939, or as soon thereafter as might be con-venient, unless sufficient cause to the contrary should then have ap-peared, vacate and set aside its Decision and Order in the above-entitled cases, issued October 10, 1938,1 for the purpose of further pro-ceedings before the Board, and no objections having been received,IT IS HEREBY ORDEREDthat the Decision and Order of the Board,issued October 10, 1938, in these cases, be, and they hereby are, vacatedand set aside ; and that the Board shall take such further proceedingsherein as it may be advised are necessary or desirable.19 N. L.R. B. 120.18 N. L. R. B., No. 58.401